                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:18-CR-318-1FL

 UNITED STATES OF AMERICA                       )
                                                )
           v.                                   )
                                                )
                                                )
 BRANDON MARQUIS JENNINGS,                      )                      ORDER
                                                )
            Defendant.                          )
                                                )
                                                )



       In order that trial activities may continue without interruption, the court has directed the

deputy clerk to provide lunch for the jurors. The cost of these meals total $78.46. The clerk is

DIRECTED to pay Crema Brew the sum of $78.46.

       SO ORDERED, this 11th day of June, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
